Opinión disidente emitida por la
Juez Asociada Señora Na-veira de Rodón.
Por considerar que el Colegio de Peritos Electricistas de Puerto Rico, carece de legitimación activa para acudir ante un tribunal a impugnar la validez del Reglamento para la Certificación de Instalaciones Eléctricas de 10 de enero de 1996, Reglamento de la Autoridad de Energía Eléctrica Núm. 5360 (22 R.P.R. see. 630.1001 et seq. (1998)), (en ade-lante el Reglamento) nos vemos impedidos a suscribir la opinión mayoritaria.
A continuación exponemos los hechos que dieron lugar al asunto que nos ocupa.
H-i
El 10 de enero de 1996, la Autoridad de Energía Eléc-trica de Puerto Rico (en adelante la A.E.E.) presentó ante el Departamento de Estado el Reglamento. Éste sustituyó y dejó sin efecto el Reglamento Núm. 2954 de 7 de febrero de 1983.
El 3 de diciembre de 1996, el Colegio de Peritos Electri-cistas de Puerto Rico (en adelante el Colegio) presentó una petición de injunction y de sentencia declaratoria contra la A.E.E. y la Secretaria de Estado. Alegó que el nuevo Regla-mento, a diferencia de su antecesor, autoriza a cualquier ingeniero colegiado a certificar instalaciones eléctricas, lo cual constituye una violación a las disposiciones de la Ley Orgánica de la Junta Examinadora de Peritos Electricis-tas, Ley Núm. 115 de 2 de junio de 1976, según enmen-dada, 20 L.P.R.A. see. 2701 et seq. (en adelante la Ley Núm. 115). Esta ley le impone a todas las compañías de *339servicio público o privado la obligación de suministrar el servicio de energía eléctrica exclusivamente a instalacio-nes eléctricas que hayan sido realizadas o certificadas por ingenieros electricistas colegiados o peritos electricistas colegiados(1) En virtud de lo anterior, el Colegio solicitó que se decretara la nulidad de todas aquellas disposiciones reglamentarias que permiten que la referida certificación sea hecha por ingenieros licenciados colegiados, que no sean específicamente ingenieros electricistas.(2)
El foro de instancia le ordenó al Colegio que mostrara causa por la cual no debía desestimar la demanda por falta de legitimación, en vista de que el Reglamento impugnado no modificó las funciones de los peritos electricistas.
Con el beneficio de la comparecencia de ambas partes, el tribunal de instancia concluyó que la Ley Núm. 115, supra, no le confería legitimación activa al Colegio para instar el presente recurso de injunction. Sostuvo, además, que éste no demostró que hubiese sufrido un daño real y palpable como consecuencia de la aprobación del Reglamento. Por el contrario, indicó que el daño alegado era abstracto y especulativo. En consecuencia, desestimó el recurso. Incon-forme, el Colegio acudió al Tribunal de Circuito de Apela-ciones, Circuito Regional de San Juan (en adelante el Tri*340bunal de Circuito) el cual confirmó la determinación del foro de instancia. (3)
Oportunamente, el Colegio recurrió ante nosotros con los señalamientos de error siguientes:
1. Erró el Tribunal al concluir, al igual que el Tribunal de Pri-mera Instancia, que el Colegio carece de legitimación activa por sí y a nombre de sus miembros para instar la presente causa de acción y, en consecuencia, que éste actuó correctamente al des-estimar la demanda presentada por el peticionario [el Colegio].
2. Erró el Tribunal de Circuito de Apelaciones al concluir, al igual que el Tribunal de Primera Instancia, que el Artículo 18 de la Ley 115 del 1976 (20 L.P.R.A. 2717) no le confiere al Co-legio legitimación activa para instar la presente acción, inde-pendientemente de que haya sufrido un daño económico, según resuelto en Salas Soler v. Srio. de Agricultura, 102 D.P.R. 716 (1974) y García Oyóla v. Junta de Calidad Ambiental, 97 CA 22, y confirmar la desestimación de la demanda presentada por el peticionario [el Colegio].
3. Erró el Tribunal al no considerar el tercer error señalado por el peticionario [el Colegio] y al no concluir que erró el Tribunal de Primera Instancia al no tomar como ciertos todos los hechos alegados en la demanda y en las mociones en cumplimiento de orden sometidas por el peticionario [el Colegio] y desestimar su demanda porque éste no presentó declaraciones juradas y otros documentos acreditativos del daño alegado, pues el Tribunal nunca hizo tal requerimiento al peticionario [el Colegio] y el mismo era improcedente procesalmente, ya que el Tribunal no tenía ante sí una moción de sentencia sumaria y sólo estaba considerando la procedencia de una moción de desestimación.
*341Por estar íntimamente relacionados, discutiremos con-juntamente los señalamientos de error 1 y 2. A través de éstos, el Colegio alegó que la Ley Núm. 115, supra, le con-fiere legitimación activa para impugnar la validez de las disposiciones reglamentarias que autorizan a cualquier in-geniero colegiado a certificar instalaciones eléctricas. Se-ñaló, además, que satisfizo todos los criterios jurídicos que le otorgan legitimación activa al promovente de una causa de acción.
HH HH
En ausencia de una ley que expresamente le confiera legitimación activa, el promovente de una reclamación puede comparecer como parte demandante si satisface los requisitos indispensables siguientes: (i) ha sufrido un daño claro y palpable, no abstracto ni hipotético; (ii) existe un nexo causal entre la causa de acción que se ejercita y el daño alegado y, por último, (iii) la causa de acción surge al amparo de la Constitución o de alguna ley. Asoc. Maestros P.R. v. Srio. Educación, 137 D.P.R. 528 (1994); Salas Soler v. Srio. de Agricultura, 102 D.P.R. 716 (1974).
Las agrupaciones o asociaciones poseen legitimación ac-tiva para comparecer como entidad o en representación de sus miembros cuando se cumplen los requisitos siguientes: (i) los miembros de la agrupación tendrían legitimación para demandar a nombre propio; (ii) los intereses que se pretenden proteger están relacionados con los objetivos de la organización y (iii) la reclamación y el remedio solicitado no requieren la participación individual de los integrantes en el pleito. Asoc. Maestros de P.R. v. Srio. Educación, supra, pág. 536; Col. Opticos de P.R. v. Vani Visual Center, 124 D.P.R. 559 (1989).
La determinación de si un litigante posee legitimación activa debe hacerse liberalmente; en especial, cuando se trata de una reclamación instada contra agencias y funcio-*342narios gubernamentales. Incluso, hemos resuelto que la persona afectada por una acción gubernamental no tiene que demostrar que ha sufrido un daño económico, sino que puede fundamentar su acción en consideraciones ambien-tales, recreativas o simplemente estéticas. García Oyola v. J.C.A., 142 D.P.R. 532 (1997); Salas Soler v. Srio. de Agricultura, supra.
Cuando se cuestiona la legitimación del sujeto activo al contestar una demanda, el tribunal debe presumir que las alegaciones son ciertas y evaluar la causa de acción de la forma más favorable para éste. Col. Ópticos de P.R. v. Vani Visual Center, supra, pág. 567.
No obstante, cuando se impugna la constitucionalidad de una ley es preciso que la legitimación del promovente esté sustentada durante todas las etapas procesales del litigio. Cada requisito constitutivo de la legitimación debe sustentarse
... de la misma manera que se sostiene cualquier otro asunto en que el peso de la prueba recaiga sobre la parte demandante, es decir, de la manera y con el grado de prueba requeridos en las etapas subsiguientes del litigio. Hernández Torres v. Her-nández Colón et al., 131 D.P.R. 593, 603 (1992), citando con aprobación a Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992).
Finalmente, en Col. Ópticos de P.R. v. Vani Visual Center, supra, pág. 566, expresamos que cuando se trata de reclamaciones incoadas por entidades, a nombre de sus miembros, la determinación de si existe legitimación de-pende del remedio solicitado: “[s]i la petición es de natura-leza interdictal, una sentencia declaratoria o cualquier otro remedio que beneficiara a todos los miembros real-mente perjudicados, procede que se le reconozca su legiti-mación activa.”
Tomando en cuenta los pronunciamientos esbozados, veamos por qué el Colegio carece de legitimación activa para impugnar el Reglamento en controversia ante los tribunales. Examinaremos en primera instancia si la Ley *343Núm. 115, supra, le confiere legitimación activa al Colegio para impugnar el Reglamento.
HH
Mediante la Ley Núm. 115, supra, se creó la Junta Exa-minadora de Peritos Electricistas (en adelante la Junta). El Art. 18 de la referida ley, 20 L.P.R.A. see. 2717, indica que el Colegio, entre otras entidades, tiene autoridad para velar por que se lleven a efecto las disposiciones del estatuto. En específico, dispone:
Los miembros de la Junta que por este Capítulo se crea, el Secretario del Trabajo y Recursos Humanos y los empleados o funcionarios autorizados por éste, los miembros de la Policía y el Servicio de Bomberos de Puerto Rico, el Colegio de Peritos Electricistas y los peritos electricistas debidamente autorizados para el ejercicio de su profesión, serán las personas encargadas de velar por el cumplimiento de las disposiciones de este Capítulo. (Enfasis suplido.)
El Colegio razonó que su legitimación activa para inter-poner la presente reclamación emana, precisamente, de la encomienda de velar por el cumplimiento con los preceptos de la Ley Núm. 115, supra. En consecuencia, argumentó que era innecesario demostrar que se configuran los requi-sitos judiciales constitutivos de la legitimación activa.
La adecuada resolución de esta controversia requiere que interpretemos el artículo citado en armonía con las demás secciones, artículos y apartados de la Ley Núm. 115, supra. De esa manera, podemos otorgarle un sentido razo-nable y afín con la voluntad legislativa. Mun. San Juan v. Banco Gub. Fomento, 140 D.P.R. 873 (1996); Ojeda v. El Vocero de P.R., 137 D.P.R. 315 (1994).
El Art. 19 de la Ley Núm. 115 (20 L.P.R.A. see. 2718) indica lo siguiente:
Cualquier miembro de la Junta Examinadora, los inspectores del Colegio de Peritos Electricistas de Puerto Rico autorizados *344por la Junta, el Servicio de Bomberos, la Policía Estatal, el Secretario del Trabajo y Recursos Humanos y sus empleados o funcionarios autorizados por éste, quedan autorizados por la presente para entrar en proyectos de construcción e industrias donde se estén haciendo instalaciones eléctricas, hacer investi-gaciones, inspecciones o interrogatorios relacionados con el cumplimiento de este Capítulo. (Énfasis suplido.)
De una interpretación y análisis armonioso de los Arts. 18 y 19 de la Ley Núm. 115, supra, surge con meridiana claridad que el primero tiene el propósito de especificar cuáles son las entidades con facultad para velar por que se cumplan los preceptos de la Ley Núm. 115, supra. El citado Art. 19, por su parte, tiene por finalidad aclarar o indicar la manera en que éstas van a llevar a cabo la referida encomienda. Esto es mediante (i) visitas a lugares en los que se realizan instalaciones eléctricas; (ii) inspecciones, (iii) investigaciones; (iv) interrogatorios(4)
En virtud de lo anterior, no podemos otorgarle al citado Art. 18, la interpretación propuesta por el Colegio y con-cluir que éste le confiere legitimación activa, per se, para impugnar las disposiciones del Reglamento. En consecuen-cia, no lo exime de demostrar que satisface todos los requi-sitos que otorgan legitimación activa a un litigante. Re-sulta evidente que esa no fue la intención de la Asamblea Legislativa al aprobar el referido artículo.
De otra parte, es menester señalar que la Ley Núm. 115, supra, faculta expresamente al Colegio para acudir a los tribunales e interponer recursos de interdicto para im-pedir el ejercicio de la profesión de perito electricista por personas que no estén debidamente licenciadas.(5) La ley *345también dispone que el Secretario de Justicia puede incoar cualquier recurso que sea necesario para garantizar que se cumpla con los preceptos estatutarios.(6)
De lo anterior se puede colegir que la legitimación con-ferida al Colegio, mediante la Ley Núm. 115, supra, se cir-cunscribe a la presentación de recursos de interdicto en casos de ejercicio ilegal de la profesión; ello, a pesar de la legitimación activa que tiene el Secretario de Justicia para incoar aquellas acciones pertinentes en casos de incumpli-miento de la Ley Núm. 115, supra.(7)
Nuestra conclusión anterior no dispone de la controver-sia, ya que debemos determinar si se configuran los crite-*346rios judiciales que confieren legitimación activa al promo-vente de una reclamación.
IV
Según ya señaláramos, el primer requisito para que una persona posea legitimación activa es que haya sufrido un daño claro y palpable, no abstracto ni hipotético.
El Colegio adujo que la aprobación del Reglamento tuvo un impacto económico adverso tanto en sus finanzas como en las de los peritos electricistas. Argumentó que, en la medida en que el Reglamento permite la certificación de instalaciones eléctricas por cualquier ingeniero colegiado, los peritos electricistas dejan de devengar ingresos perso-nales por la realización de éstas. El Colegio, a su vez, deja de recibir ganancias en concepto de la venta de un sello que debe cancelarse cada vez que un perito electricista cer-tifica una instalación eléctrica ante la A.A.A.(8) En otras palabras, que el daño alegado por el Colegio consiste en que el Reglamento permite que un mayor número de pro-fesionales certifique instalaciones eléctricas, lo cual au-menta la competencia de los peritos electricistas y dismi-nuye sus ingresos. Esto no constituye un daño. Elaboremos.
En Puerto Rico impera un sistema económico de libre empresa, el cual promueve la competencia entre los pro-veedores de bienes y servicios para el beneficio de los consumidores. Nuestro ordenamiento jurídico encarna dicho sistema, protegiendo la libre y justa competencia. Como ejemplo de ello tenemos la Ley Núm. 77 de 25 de *347junio de 1964 (10 L.P.R.A. sec. 257 et seq.), la cual prohíbe las prácticas monopolísticas. De otra parte, hemos resuelto que los pactos de no competencia en el ámbito laboral son válidos, como regla general, si cumplen con una serie de condiciones que garantizan su razonabilidad. Arthur Young & Co. v. Vega III, 136 D.P.R. 157 (1994). Es decir, que tanto la competencia comercial como la profesional son afines con nuestra política pública. No podemos, por lo tanto, avalar la teoría del Colegio de que la mera aproba-ción de un reglamento que tiene como consecuencia un au-mento en la competencia profesional constituye un daño real, inmediato y preciso que amerite el reconocimiento de legitimación activa. (9) En virtud de lo anterior, procedía la desestimación del recurso interpuesto por el Colegio.
En virtud de todo lo antes expuesto, disentimos de la posición adoptada por la mayoría, dictaríamos sentencia confirmando la dictada por el Tribunal de Circuito de Ape-laciones, Circuito Regional de San Juan.(10)

 El Art. 23 de la Ley Núm. 115 de 2 de junio de 1976, según enmendada, 20 L.P.R.A. see. 2722, dispone, en su parte pertinente, lo siguiente:
“Toda compañía de servicio público o privado:
“(a) Aprobará y suministrará servicio de energía eléctrica únicamente a insta-laciones eléctricas que hayan sido realizadas o supervisadas por un ingeniero elec-tricista colegiado o por un perito electricista colegiado debidamente autorizado por ley. ... Disponiéndose, que los ingenieros y peritos electricistas colegiados certificarán la realización de instalaciones eléctricas mediante un documento oficial al respecto radicado ante la compañía de servicio público o privado.” (Énfasis suplido.)


 A modo ilustrativo, citamos una de las secciones reglamentarias impugna-das:
“Las disposiciones en este Reglamento aplicarán y cubrirán a toda obra de elec-tricidad, como instalaciones soterradas, subestaciones y seccionadoras, instalaciones de postes, alumbrado o líneas aéreas, metro eléctrico o medidor ... e instalaciones eléctricas interiores realizadas y a ser certificadas por un perito electricista colegiado o ingeniero licenciado colegiado, presentadas ante la consideración de la Autoridad de Energía Eléctrica.” Sec. I, Art. C, Reglamento de la Autoridad de Energía Eléc-trica Núm. 5360 para la Certificación de Instalaciones Eléctricas de 10 de enero de 1996 (22 R.P.R. see. 630.1001 (1998)).


 El Colegio de Peritos Electricistas de Puerto Rico (en adelante el Colegio) le imputó al foro de instancia haber cometido los errores siguientes:
“1. Erró el Tribunal al concluir que ‘el Colegio carece de legitimación activa por sí y a nombre de sus miembros para instar la presente causa de acción’.
“2. Erró el Tribunal al concluir que el Artículo 18 de la Ley 115 del 1976 (20 L.P.R.A. 2717) no le confiere al apelante [el Colegio] legitimación activa para instar la presente acción, independientemente de que haya sufrido un daño claro, palpable, real, inmediato y preciso, según lo resuelto en Salas Soler v. Srio. de Agricultura, 102 D.P.R. 716 (1974) y desestimar la demanda presentada por el apelante.
“3. Erró el Tribunal al no tomar como ciertos todos los hechos alegados en la demanda y en las mociones en cumplimiento de orden sometidas por el apelante [el Colegio] porque éste no presentó declaraciones juradas y otros documentos acredita-tivos del daño alegado como consecuencia de la aprobación de las disposiciones re-glamentarias impugnadas, pues tal requerimiento nunca se le hizo al apelante [el Colegio] por parte del [t]ribunal y era improcedente procesalmente pues en esa etapa de los procedimientos sólo se estaba considerando la procedencia de una moción de desestimación.”


 El Art. 5 de la Ley Núm. 115 (20 L.P.R.A. sec. 2705©)' dispone que una de las facultades de la Junta es precisamente:
“© ... autorizar al Colegio de Peritos Electricistas de Puerto Rico, bajo las nor-mas y reglas que la Junta especifique mediante reglamento, a que implemente la organización de un sistema de inspectores para velar por el cumplimiento de las disposiciones de este Capítulo.” (Énfasis suplido.)


 El Art. 23 de la Ley Núm. 115 (20 L.P.R.A. sec. 2722(b)) dispone, en lo per-tinente, lo siguiente:
*345“E1 Secretario del Trabajo [y Recursos Humanos], el Secretario de Justicia, el Colegio de Peritos Electricistas, la Junta Examinadora y el Cuerpo de Bomberos de Puerto Rico, la Autoridad de Energía Eléctrica o cualquier otra entidad afectada dentro del Estado Libre Asociado de Puerto Rico, podrá instar un procedimiento de “injunction” a tenor con las leyes que gobiernan estos procedimientos contra cualquier persona que se dedique a la práctica de la profesión de perito electricista sin tener licencia para ello.” (Enfasis suplido.)


 El Art. 22 de la Ley Núm. 115 (20 L.P.R.A. see. 2721) expone lo siguiente:
“El Secretario de Justicia podrá entablar y tramitar cualquier acción o procedi-miento ante los tribunales del Estado Libre Asociado de Puerto Rico, para el cumpli-miento de las disposiciones de este Capítulo.” (Énfasis suplido.)


 En su origen, el Art. 17 de la Ley Núm. 115 (1976 Leyes de Puerto Rico 352, • 359-360) disponía lo siguiente:
“Los miembros de la Junta que por esta ley se crea, el Secretario del Trabajo y los empleados o funcionarios autorizados por éste, los miembros de la Policía y el Servicio de Bomberos de Puerto Rico, el Colegio de Peritos Electricistas y los peritos electricistas debidamente autorizados para el ejercicio de su profesión, serán las personas encargadas de velar por el cumplimiento de las disposiciones de esta ley, notificando a la Junta de cualquier infracción a la misma.” (Énfasis suplido.)
El Art. 21, por su parte, disponía lo siguiente:
“El Secretario de Justicia, a solicitud de la Junta, podrá entablar y tramitar cualquier acción o procedimiento ante los Tribunales del Estado Libre Asociado de Puerto Rico, para el cumplimiento de las disposiciones de esta ley.” (Énfasis suplido.) Leyes de Puerto Rico, supra, pág. 360.
De dichas disposiciones surgía claramente que el deber de velar por el cumpli-miento del estatuto no le confería legitimación al Colegio para acudir a los tribuna-les, sino que debían notificar de la infracción a la Junta y ésta última, a su vez, debía solicitarle al Secretario de Justicia que presentase la acción correspondiente.
No obstante, mediante la Ley Núm. 123 de 12 de junio de 1980 (20 L.P.R.A. see. 2701 et seq.) se enmendó la Ley Núm. 115, supra, y se suprimió del Art. 17 la frase “notificando a la Junta de cualquier infracción a la misma”. También se eliminó del Art. 21 la frase a “solicitud de la Junta”. Examinamos exhaustivamente el historial legislativo de la Ley Núm. 123, supra, y no encontramos debate alguno relacionado con la supresión de las referidas frases.


 El Art. 8 de la Ley Orgánica del Colegio, Ley Núm. 131 de 28 de junio de 1969, según enmendada, 20 L.P.R.A. see. 2018, dispone lo siguiente:
“Será deber de todo perito electricista cancelar un sello de cinco dólares ($5.00) que habrá de adoptar oficialmente el Colegio para toda Certificación de Instalación Eléctrica radicada en cualquiera de las oficinas de la Autoridad de Energía Eléctrica de Puerto Rico. ...”


 Es menester señalar que para avalar la teoría del Colegio tendríamos que presumir, además, que de no ser por la aprobación del Reglamento, las certificacio-nes realizadas por ingenieros no electricistas, hubiesen sido hechas por peritos electricistas. Esto resulta altamente especulativo, ya que cada persona determina si contrata los servicios de un perito o un ingeniero de acuerdo con su mejor criterio y dependiendo de sus necesidades.


 Dada la conclusión a la que llegamos no discutiremos el tercer señalamiento de error.